DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2021, has been entered.

Acknowledgments
In the reply, filed on March 23, 2021, Applicant amended claims 1, 5-7, and 13.
Applicant added new claims 15 and 16.
In the final rejection of January 8, 2021, Examiner noted that the information disclosure statement filed September 12, 2018, fails to comply with 37 CFR 1.98(a)(3)(i). Applicant did not address this concern in the reply. Concern is maintained.
Examiner noted that the information disclosure statement filed September 12, 2018, fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Applicant did not address this concern in the reply. Concern is maintained.
Examiner noted that the information disclosure statement filed April 8, 2019, fails to comply with 37 CFR 1.98(a)(3)(i). Applicant did not address this concern in the reply. Concern is maintained.
Examiner objected to claim 13. Applicant amended claim 13. Objection is withdrawn.
Currently, claims 1-16 are under examination.
 
Information Disclosure Statement
The information disclosure statement filed September 12, 2018, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered:
An English translation for pages 1-6 of German Search Report for German Application No. 10 2017 217 634.2 has not been provided in the application file

The information disclosure statement filed September 12, 2018, fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because
The citation for German Search Report for German Application No. 10 2017 217 634.2 has been provided with a date of May 23, 2017; however, the provided copy of German Search Report for German Application No. 10 2017 217 634.2 has a date of 23.05.2018


The information disclosure statement filed April 8, 2019, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered:
An English translation for pages 1 and 6-10 of Extended European Search Report for European Application No. 18 190 374.1 has not been provided in the application file

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  
	In regards to claim 1, line 24, “main body” should be changed to “the main body”.
	In regards to claim 1, page 3, line 1, “main body” should be changed to “the main body”.
	In regards to claim 16, line 5, “the center” should be changed to “a center”.
	In regards to claim 16, line 19, “web portion” should be changed to “the web portion”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regards to claim 1, line 24 recites “the first wall portion and main body forming a first lumen therebetween”; however, such is new matter not described in the Specification. Figure 2 instead shows the first wall portion [5] and the web portion [9] forming a first lumen [12] therebetween. Claims 2-6 and 8-15 are rejected by virtue of being dependent upon claim 1.
	In regards to claim 1, page 3, line 1 recites “the second wall portion and main body forming a second lumen therebetween”; however, such is new matter not described in the Specification. Figure 2 instead shows the second wall portion [6] and the web portion [9] 
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 1, line 24 recites “the first wall portion and main body forming a first lumen therebetween”. As the first wall portion [5] is a part of the main body [2], it is unclear how a part of the main body and the main body form the first lumen therebetween. Claims 2-6 and 8-15 are rejected by virtue of being dependent upon claim 1.
	In regards to claim 1, page 3, line 1 recites “the second wall portion and main body forming a second lumen therebetween”. As the second wall portion [6] is a part of the main body [2], it is unclear how a part of the main body and the main body form the second lumen therebetween. Claims 2-6 and 8-15 are rejected by virtue of being dependent upon claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanchard et al (US 9,044,541).
	In regards to claim 1, Blanchard et al teaches a valve device (Figures 18-19) for a medical fluid line system, the valve device comprising: 
a main body (diaphragm [305]) having an inlet side and an outlet side, the main body configured to be flexible at least in part (column 9, lines 55-57) 
a first fluid passage (labeled in Figure 19 below) and a second fluid passage (labeled in Figure 19 below) which each extend between the inlet side and the outlet side of the main body, 
the main body configured in such a way, and the first and second fluid passages are arranged in such a way that, 
in an event of a fluid overpressure between the inlet side and the outlet side, the first fluid passage is freed by a fluid-overpressure-induced elastic deformation of the main body, and the second fluid passage is sealed off in a fluid-tight manner (column 9, lines 12-14)
in an event of a fluid underpressure between the inlet side and the outlet side, the second fluid passage is freed by means of a fluid-underpressure-induced elastic deformation of the main body, and the first fluid passage is sealed off in a fluid-tight manner (column 9, lines 14-16)
in an event of a neutral fluid pressure between the inlet side and the outlet side, the first and second fluid passages are sealed off in a fluid-tight manner (Figure 19)- 17 –
the main body having a first wall portion (labeled in Figure 19 below) and a second wall portion (labeled in Figure 19 below) which are each elastically displaceable, under an effect of a fluid pressure, relative to a substantially dimensionally stable web portion (labeled in Figure 19 below) of the main body and are each arranged on the web portion, thereby each forming one of the first and second fluid passages, in such a way that the first fluid passage is substantially uninfluenced by a fluid-pressure-induced deformation of the second wall portion, and the second fluid passage is substantially uninfluenced by a fluid-pressure-induced deformation of the first wall portion (column 9, lines 12-16)
the first wall portion and main body forming a first lumen (labeled in Figure 19 below) therebetween, the first lumen narrowing to a first minimal cross section that merges with and opens into the first fluid passage (Figure 19) 
the second wall portion and main body forming a second lumen (labeled in Figure 19 below) therebetween, the second lumen narrowing to a second minimal cross section that merges with and opens into the second fluid passage (Figure 19)

    PNG
    media_image1.png
    547
    716
    media_image1.png
    Greyscale

	In regards to claim 2, Blanchard et al teaches that the first and second wall portions are arranged on mutually opposite side faces of the web portion and thus separately from one another (Figure 19).
	  In regards to claim 3, Blanchard et al teaches that the first and second wall portions, with respect to a sealed-off state, each bear at least in part on the web portion in a manner of a sealing lip, wherein in each case one of the first and second fluid passages is configured in a form of a slit between the web portion and one of the first and second wall portions (Figure 19).  
	In regards to claim 4, Blanchard et al teaches that the first fluid passage is formed between a front end of the first wall portion, directed towards the outlet side, and the web portion, and the second fluid passage is formed between a front end of the second wall portion, directed towards the inlet side, and the web portion (Figure 19).  
	In regards to claim 5, Blanchard et al teaches that the first and second wall portions span the web portion at least partially in a curve in order to form the first lumen and the second lumen, respectively (Figure 19).  

	In regards to claim 8, Blanchard et al teaches that the first and second wall portions are configured to be elastically displaceable to different extents, in such a way that the first and second fluid passages are freed and/or sealed off at quantitatively different fluid pressures (column 9, lines 16-18).  
	In regards to claim 9, Blanchard et al teaches that the first and second wall portions have different wall thicknesses (Figure 19).
	In regards to claim 10, Blanchard et al teaches that the first and second wall portions are inclined to different extents, such that a pressure surface of the first wall portion, projected perpendicularly with respect to the inlet side, is different than a pressure surface of the second wall portion, projected perpendicularly with respect to the outlet side (Figure 19).
	In regards to claim 14, Blanchard et al teaches that the main body is configured in one piece (Figure 19)(column 9, lines 55-57).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard et al.
	In regards to claim 7, Blanchard et al teaches a valve device (Figures 18-19) for a medical fluid line system, the valve device comprising: 
a main body [305] having an inlet side and an outlet side, the main body configured to be flexible at least in part (column 9, lines 55-57) 
a first fluid passage (labeled in Figure 19 above) and a second fluid passage (labeled in Figure 19 above) which each extend between the inlet side and the outlet side of the main body, 
wherein the main body is configured in such a way, and the first and second fluid passages are arranged in such a way that, 
in an event of a fluid overpressure between the inlet side and the outlet side, the first fluid passage is freed by a fluid-overpressure-induced elastic deformation of the main body, and the second fluid passage is sealed off in a fluid-tight manner (column 9, lines 12-14)
in an event of a fluid underpressure between the inlet side and the outlet side, the second fluid passage is freed by means of a fluid-underpressure-induced elastic deformation of the main body, and the first fluid passage is sealed off in a fluid-tight manner (column 9, lines 14-16)
in an event of a neutral fluid pressure between the inlet side and the outlet side, the first and second fluid passages are sealed off in a fluid-tight manner (Figure 19)- 17 –
wherein the main body has a first wall portion (labeled in Figure 19 above) and a second wall portion (labeled in Figure 19 above) which are each elastically displaceable, under an effect of a fluid pressure, relative to a substantially dimensionally stable web portion (labeled in Figure 19 above) of the main body and are each arranged on the web portion, thereby each forming one of the first and second fluid passages, in such a way that the first fluid passage is substantially uninfluenced by a fluid-pressure-induced deformation of the second wall portion, and the second fluid passage is substantially uninfluenced by a fluid-pressure-induced deformation of the first wall portion (column 9, lines 12-16)
wherein the web portion comprises a flat plate (Figures 18-19) that extends substantially along a central longitudinal axis of the main body (Figure 19)
Blanchard et al teaches that the main body can be molded in one piece from an elastomeric material (e.g., a silicone rubber having a Shore A Durometer rating from about 30 to 60) (column 9, lines 55-57), wherein such a range of about 30 to 60 of Shore A Durometer allowing for a variation in stiffness across the main body; however, Blanchard et al is silent about whether the web portion is specifically stiff, compared to the first and second wall portions. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the web portion, of the valve device of Blanchard et al, to be stiff, compared to the first and second wall portions, as such will prevent the web portion from being negatively impacted by a fluid pressure, such as an infusion-induced pressure differential or an aspiration-induced pressure differential, so as not to inadvertently dislocate the valve device with respect to a valve housing, and such that only the first and second fluid passages 
	In regards to claim 16, Blanchard et al teaches a valve device (Figures 18-19) for a medical fluid line system, the valve device comprising: 
a main body [305] having an inlet side, an outlet side, and a web portion (labeled in Figure 19 above)
a first fluid passage (labeled in Figure 19 above) and a second fluid passage (labeled in Figure 19 above) which each extend between the inlet side and the outlet side of the main body, 
the main body defining a central longitudinal axis, with the web portion extending parallel to the central longitudinal axis (Figure 19)
the main body configured in such a way, and the first and second fluid passages are arranged in such a way that, 
in an event of a fluid overpressure between the inlet side and the outlet side, the first fluid passage is freed by a fluid-overpressure-induced elastic deformation of the main body, and the second fluid passage is sealed off in a fluid-tight manner (column 9, lines 12-14)
in an event of a fluid underpressure between the inlet side and the outlet side, the second fluid passage is freed by means of a fluid-underpressure-induced elastic deformation of the main body, and the first fluid passage is sealed off in a fluid-tight manner (column 9, lines 14-16)
in an event of a neutral fluid pressure between the inlet side and the outlet side, the first and second fluid passages are sealed off in a fluid-tight manner (Figure 19)- 17 –
the main body having a first wall portion (labeled in Figure 19 above) and a second wall portion (labeled in Figure 19 above), the first and second wall portions each being elastically displaceable in a radially outward direction with respect to the central longitudinal axis and web portion under an effect of a fluid pressure, the first and second wall portions each forming one of the first and second fluid passages, in such a way that the first fluid passage is substantially uninfluenced by a fluid-pressure-induced deformation of the second wall portion, and the second fluid passage is substantially uninfluenced by a fluid-pressure-induced deformation of the first wall portion (column 9, lines 12-16)
Blanchard (Figures 18-19) does not teach that the main body has an annular portion, as Blanchard (Figures 18-19) teaches that the main body has a rectangular portion (Figure 18). Blanchard et al teaches another embodiment of a valve device (Figures 15-17) wherein a main body [305] has an annular portion (peripheral portion [310])(substantially circular shape), the main body defining a central longitudinal axis through the center of the annular portion, with a web portion (labeled in Figure 16 below) extending parallel to the central longitudinal axis (Figure 17). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the main body, of the valve device of Blanchard et al (Figures 18-19), to have an annular portion, with the central longitudinal axis through the center of the annular portion, as taught by Blanchard et al (Figures 15-17), as such is one of many shapes for the peripheral portion of the valve device, further including a .

    PNG
    media_image2.png
    413
    524
    media_image2.png
    Greyscale


Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard et al, as applied to claim 1 above.
	In regards to claim 11, Blanchard (Figures 18-19) does not teach that the main body has an annular profile portion which is provided for form-fit connection to an internal diameter of a medical fluid line component, as Blanchard (Figures 18-19) teaches that the main body has a rectangular profile portion (Figure 18). Blanchard et al teaches another embodiment of a valve device (Figures 15-17) wherein a main body [305] has an annular profile portion (peripheral portion [310])(substantially circular shape) which is provided for form-fit connection to an internal diameter of a medical fluid line component. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the main body, of the valve device of Blanchard et al (Figures 18-19), to have an annular profile portion, as taught by Blanchard et al (Figures 15-17), as such is one of many shapes for the 
	In regards to claim 12, in the modified valve device of Blanchard et al, Blanchard et al (Figures 18-19) does not teach an annular profile portion. Blanchard et al (Figures 15-17) teaches that the annular profile portion circumferentially engages at least in part around a web portion (labeled in Figure 16 above) (Figure 16), centrally with respect to a longitudinal extent of the web portion (Figure 17).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the annular profile portion, of the modified valve device of Blanchard et al, to circumferentially engage at least in part around the web portion, centrally with respect to a longitudinal extent of the web portion, as taught by Blanchard et al (Figures 15-17), as such is one of many shapes for the peripheral portion of the valve device, further including a substantially oval shape, a substantially rectangular shape, or any other suitable shape, that will allow for securing the valve device to the medical fluid line component depending on the desired moment forces resulting from compression of the peripheral portion (column 8, lines 54-60).
	In regards to claim 13, in the modified valve device of Blanchard et al, Blanchard et al (Figures 18-19) does not teach an annular profile portion. Blanchard et al (Figures 15-17) teaches that first and second wall portions (labeled in Figure 17 below) are each connected to the annular profile portion at an end directed away from a respective fluid passage (slit valve [315]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second wall portions, of the modified valve 

    PNG
    media_image3.png
    543
    529
    media_image3.png
    Greyscale

	In regards to claim 15, in the modified valve device of Blanchard et al, Blanchard et al (Figures 18-19) does not teach an annular profile portion. Blanchard et al (Figures 15-17) teaches that the first wall portion comprises a partially circular end (labeled in Figure 17 above) connected to a first side of the annular profile portion, and the second wall portion comprises a partially circular end (labeled in Figure 17 above) connected to a second side of the annular profile portion opposite the first side. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and .

Response to Arguments
Applicant's arguments filed March 23, 2021, have been fully considered but they are not persuasive:
	In regards to claim 1, Applicant argued: To advance prosecution, and without conceding to the rejections on record, Applicant is amending claim 1 to recite that the first wall portion and main body form a first lumen therebetween, the first lumen narrowing to a first minimal cross section that merges with and opens into the first fluid passage, and the second wall portion and main body form a second lumen therebetween, the second lumen narrowing to a second minimal cross section that merges with and opens into the second fluid passage… Applicant respectfully submits that claim 1 and dependent claims 2-6 and 8-14 are patentable over the art of record (Remarks/Arguments, page 7). Examiner disagrees. Blanchard et al teaches the first wall portion (labeled in Figure 19 above) and main body [305] forming a first lumen (labeled in Figure 19 above) therebetween, the first lumen narrowing to a first minimal cross section that merges with and opens into the first fluid passage (labeled in Figure 19 above) (Figure 19), and the second 
	In regards to claim 7, Applicant argued: Claim 7 recites that the web portion is stiff, compared to the first and second wall portions. The Office Action states it would have been obvious to make the center portion (305) of Blanchard's diaphragm stiff compared to the outer wall portions (345, 350), because doing so would prevent the center portion from being negatively impacted by fluid pressure, so as not to inadvertently dislocate the valve device with respect to a valve housing. This reasoning is not supported. First, the diaphragm in Blanchard is a one-piece diaphragm made of elastomer. The center portion (305) has the same elasticity as the first and second wall portions (345, 350). Therefore, the thinner center portion (305) can only be made stiffer than the wall portions (345, 350) by making the center portion thicker than the wall portions. This would make the center portion less deformable than the wall portions, resulting in a substantial modification that renders the valve completely inoperable. Blanchard makes it clear that the relative thicknesses of wall portions (345, 350) control the actuation pressure of the slit valves (355) in center portion (305). (Col. 9, lines 16-18). Second, there is no evidence that a stiffer center portion (305) would prevent the valve from being dislocated from a valve housing. The opposite is true. Fluid back pressure can dislocate the valve from the housing if the back pressure exceeds a certain threshold. Back pressure is relieved when the center portion (305) opens. If center portion (305) is made stiffer, then it would open less easily in response to fluid pressure, as compared to a center portion with less stiffness. As a result, a stiffer center portion (305) would cause more fluid back pressure to accumulate behind the valve as compared to a less 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783